AO 2455 (Rev. 02/| 8) Judgment in a Criminal Case
Sheet l

UNlTED STATES DISTRICT COURT
Middle District of Alabama

 

UNlTED STATES OF AMERICA § JUDGMENT lN A CRIMINAL CASE
v. )
JERM|C|-!AEL LAN|AR HART § Case Nuinber: 3:17-er-223-JA-‘|1
) UsM Niimbei-; 17247-002
l
) Susan Graham James
) Defendant’s Artomey

THE DEFENDANT:
[id pleaded guilty to count(s) 13 and 243 of Superseding |ndictment

 

[l pleaded nolo contendere to count(s)

 

which was accepted by the court.

C] was found guilty on eount(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title & Section Nature el` OH"ense Of'fense Ended w
21 USC § 846 Consplracy to Distribute Controlled Substanee 6/30/2017 13
21 USC § 843(1)); Use of Communications Faci|ity for Drug Offense; Aiding 4/14/2017 245
18 USC § 2 and Abetting
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Refonn Aet of 1984.

l:] The defendant has been found not guilty on count(s)

 

l:l Count(s) l:l is l:] are dismissed on the motion ofthe United States.

 

_ _ lt is ordered that the defendant_must notify the United States attorney for this district within 30 da s of_any change ofname, residence,
or mailing address until_al[ fines, restitution,_costs, and special assessments imposed by thisjudgine_nt are fu ly paid Iforclered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstancesl

,-“/,
fl”T/29)'20‘l 8

Datc of lmposition f.ludgment

Sin§f Judge "'““____'__'

JOHN ANTOON. l|, UNlTED STATES D|STR|CT JUDGE

  

ll

 

Name and Title of .ludge

:@'A#//,s 1’»/,, H 2.0 IJ"

Datc /

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 -- lmprisortment

.ludgment -- Pagc 2 of
DEFENDANT: JER|\/l|CHAEL LAMAR HART

CASE NUMBER: 3:17-Cr-223-JA-1 1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:

120 Months. This term consists of 120 Months on Count 1s and 24 Months on Count 24s. all to be served concurrently.

M The court makes the following recommendations to the Bureau of Prisons:
The Court recommends that defendant be designated to a facility where drug treatment is availab|e.

The Court recommends that defendant be designated to a facility as close to family as possible.
The Court recommends that defendant be designated to a facility where a residential drug program is available

m The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

l:l at l:l a.m. l:] p.m. on

 

l:| as notified by the United States Marshal.

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHA.L
By

 

DEPUTY UNlTED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

.ludgment-Page __3_ of

il

DEFENDANT: JERMICHAEL LAMAR HART
CASE NUMBER: 3;17-cr-223-JA-1 1
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
5 Years. This term consists of 5 Years on Count 1s and 1 Year on Count 24s, all such terms to run concurrent|y.

MANDATORY CONDITIONS

1, You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereat`ter, as determined by the court.

ij The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (clieck ifappli'cable)
4_ |:| You must make restitution in accordance with l8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiOn. (check ifapplicable)
5. 121 You must cooperate in the collection of DNA as directed by the probation officer. (check ifappli'cable)
m You must comply with the requirements of the Sex Offender Registration and Notifieation Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check trappli'cable)

7, |:| You must participate in an approved program for domestic violence. (check yapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgmcnt in a Criminal Case

Sheet 3A - Supcrvised Release
Judgment_Page 4 of 7

DEFENDANT: JERM|CHAEL LAMAR HART
CASE NUMBER: 3217-Cr-223-JA-11

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

1.

i"':'>

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
court or the probation officer,

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer, If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 '
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunehakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off'ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see 0vervi'ew of Probation and Supervi'sed
Release Condi'tions, available at: www.uscouits.gov. `

Defendant’s Signature Date

 

AO 24$B(Rev. 02/18) lludgment in a Criminal Case
Sheet 3D -- Supervised Release

 

DEFENDANT: JERM|CHAEL LAMAR HART
CASE NUMBER: 3:17-Cr-223-JA-1 1

SPECIAL CONDITIONS OF SUPERVISION

Defendant shall participate in a program approved by the United States Probation Office for substance abuse as directed,
which may include testing to determine whether you have reverted to the use of drugs. Defendant shall contribute to the
cost of any treatment based on ability to pay and the availability of third-party payments

Defendant shall submit to a search of your person, residence. office or vehicle pursuant to the search policy of this Court.

.l udgmcnt_Page 5 of 7

AO 2455 (Rev. 02/ l 8) .ludgment in a Criminal Case
Sheet 5 ~ Criminal Monetary Penaltics

Judgment - Page 6 of 7

 

DEFENDANT: JERM|CHAEL LAMAR HART
CASE NUMBER: 3217-Cr-223-JA-1 1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* w Restitution
TOTALS $ 200.00 $ $ $
|:l The determination of restitution is deferred until . An Amendea' Judgmeiit in a Crimi`nal Case (A0245C) will be entered

after such determination
|:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each pa ee shall receive an approximatelyjpro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36]2(f`). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the l:l fine I:l restitution

[l the interest requirement forthe l:| fine ij restitution ismodif`ied as follows:

* Justice for Victims of Traff'ickin Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount o losses are required under Chapters 109A, 1 10, 1 lOA, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before Apri123, 1996.

AO 2453 (Rev. 02/18) Jiidgnient in a Crimina| Case

Sheet 6 _ Schedule of Payments
Judgment _ Page __7__ of

DEFENDANTZ JERM|CHAEL LAMAR HART
CASE NUMBER: 3:17-cr-223-JA-1 ‘1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m

B l:l
C l:l
D l]

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa _
the period of imprisonment, All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Luinp sum payment of $ 200-00 due immediately, balance due

g not later than ,or
ij in accordance with [:] C, [:| D, [:| E, or M Fbelow; or

Payment to begin immediately (inay be combined with l:l C, l:l D, or l:l F below); or

Payment in equal (e.g., weekly, monthly, quarrerly) installments of $ over a period of
(e.g., months ar years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, momhly, quarterly) installments of $ over a period of
(e.g., months or years), to COmmence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

All criminal monetary penalty payments shall be made payable to Clerk, U. S. District Court, One Church Street.
Montgomery, A|abama 36104.

Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

El

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JV'I`A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

ent of criminal monetary penalties is due during

